internal_revenue_service department of the treasury washington dg qf oy oem x b contact person s i n telephone number n reference to van ce eof a 199g bec employer_identification_number key district legend x dear applicant this letter is in reply to the letter from your authorized representative dated july rulings with respect to your proposed office automation training program in which you requested you are an organization recognized by the internal_revenue_service as exempt from federal_income_tax under sec_501 of the internal_revenue_code organization described in sec_170 vi and a of the code you are a publicly supported your mission is to enhance the quality of the lives of people who have disabilities and other vocational disadvantages by assisting them to become productive and self-sufficient through the use of placement services is to assist individuals who are socially economically and vocationally disadvantaged and individuals with physical mental and emotional disabilities to achieve the highest degree of economic and personal independence purpose you train and place as many individuals as possible into competitive employment positions within their communities one of your main purposes in line with this you operate a center designed to introduce employers and job your center is open to anyone in the seekers to each other general_public community in need of job search assistance including those who are already employed various resource materials and conducts weekly workshops on all aspects of employment preparation and job search techniques your center also receives referrals from your state’s employment training panel employment development department regional centers for the developmentally disabled and the department of rehabilitation for job search assistance your center provides you also maintain an education training and job placement this department offers an office application and department computer training program to prepare individuals for clerical and data word processing positions individualized instruction in computer skills and employment preparation and provides some part-time limited work experience to the trainees the computer applications segment of the training emphasizes proficiency in basic software programs the program is funded through various state and federal sources and is free of cost to trainees this program involves hands-on you have designed a new office automation training program the program’s purpose is to as a service to your community at large including both nonprofit and for-profit organizations provide low cost training to all persons of the general_public with vocational disadvantages including barriers to employment cause by lack of technological knowledge and training program is also open to those who are interested in improving their skills and seeking job promotion through continuing education in the high tech environment by the fees charged to each student in the proposed amount of per course may receive fee reductions or waivers however those who demonstrate financial hardship this program is funded this dollar_figurex you are licensed by the state as a provider of vocational education and this new program taught at your headquarters features hands-on instruction by a professional office automation instructor and includes an introduction to personal computers and software and various basic microsoft programs attempt to meet any growth of this program by offering it at additional locations throughout the community approximately hours and includes a course textbook purchased by you from a well-known publisher of computer textbooks each student who successfully completes the course receives a certificate of completion each course lasts you will sec_501 of the code provides for exemption from federal_income_tax of organizations organized and operated exclusively for charitable scientific or educational_purposes provided no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1 c -1 d of the income_tax regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 a sec_512 of the code defines the term unrelated_business_taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it modifications less certain allowable deductions and sec_513 of the code defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of the function constituting the basis of its exemption sec_1_513-1 of the income_tax regulations provides a substantial one is substantially related only if the causal relationship that trade_or_business is related to exempt purposes in the relevant sense only where the conduct of the business activities has causal relationship to the achievement of exempt purposes and it is conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes the regulation continues that for the sec_1_513-1 of the regulations provides that gross_income derived from charges for the performance of exempt functions does not constitute gross_income from the conduct of unrelated_trade_or_business revrul_73_128 1973_1_cb_222 holds that an the organization was formed to provide organization that is otherwise qualified for exemption from income_tax will not fail to qualify merely because its education and vocational training of unemployed and under-employed individuals is carried out through the manufacturing and selling of toy products educational and vocational training and guidance or nonskilled persons who are unable to find employment or cannot advance from poorly paid employment due to inadequate education organization operates a number of community programs including classes in remedial reading and language skills general counseling services and job training programs ruling states that providing vocational training and guidance to the unskilled and under-employed may qualify as a charitable purpose so long as the manner of its achievement is otherwise charitable facts clearly support the conclusion that the manufacturing and merchandising operation is the means of accomplishing the the revenue_ruling concludes that the revenue the in this case the i t a clear and distinct causal relationship between the organization’s declared charitable objectives and thus there is manufacturing activity and the training of individuals for the purpose of improving their individual capabilities likewise no evidence that the scale of the endeavor is such as to suggest that it reasonably necessary to accomplish the organization’s charitable purpose is being conducted on a larger scale than is there is your proposed office automation program as discussed in revrul_73_128 supra contributes importantly to your exempt_purpose of career training for those with barriers to employment your educational_purposes are achieved by serving the educational pursuits of a diverse community whose members have varied disadvantages their business or professional capability is an educational purpose under sec_501 of the code explained in sec_1_513-1 program fees do not constitute gross_income from the conduct of unrelated_trade_or_business instructing or training individuals to improve i of the regulations the further as accordingly based on the facts and circumstances concerning the new program as stated above we rule as follows your participation in your new office automation program will not jeopardize your tax exempt status under sec_501 of the code the income which’ you receive from the new office automation program will not be treated as unrelated_business_taxable_income under sec_512 of the code and accordingly will not be subject_to the tax imposed by sec_511 these rulings are based on the understanding that there will be no material changes in the facts upon which they are based any such change should be reported to your key district_director because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records district_director a copy of this ruling is being forwarded to your key except as we have specifically ruled herein we express no opinion as to the consequences of these transactions under the cited provisions or under any other provisions of the code this ruling is directed only to the organization that requested it may not be used or cited as precedent sec_6110 of the code provides that it if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours signed garland a carter garland a carter chief exempt_organizations technical branch
